Citation Nr: 1132810	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-13 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastrointestinal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

By way of background, the Veteran's claim was remanded for further procedural and evidentiary development in January 2011.  After completing the requested development, the RO readjudicated the claim, as reflected by a May 2011 supplemental statement of the case.  Because the benefit sought remains denied, the claim has been returned to the Board.
 
The Board acknowledges that after the issuance of the most recent RO adjudicative action (the May 2011 supplemental statement of the case), the Veteran submitted a statement authored by his wife.  However, as the Veteran also submitted a simultaneous waiver of initial RO review of this evidence, the Board finds that the Veteran's claim may be adjudicated without first remanding the claim to the RO for initial review of this evidence.  See 38 C.F.R. § 20.1304(c) (2010) (stating that the Board may consider pertinent evidence not initially considered by the RO without first remanding the claim to allow initial RO consideration of that evidence if the appellant submits a waiver of this procedural right).  


FINDINGS OF FACT

1.  The lay reports of experiencing continuous gastrointestinal symptoms since their initial onset in service is not credible.

2.  Neither the Veteran nor his spouse are medically qualified to relate the Veteran's in-service and post-service gastrointestinal symptoms to his currently-diagnosed GERD.

3.  The medical opinions of record fail to relate the Veteran's in-service gastrointestinal complaints to his currently-diagnosed GERD. 


CONCLUSION OF LAW

The criteria for service connection for GERD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letter issued in June 2005, which apprised the Veteran of the information VA would obtain, the information he was responsible for obtaining, and the criteria for establishing service connection.   This notice was provided to the Veteran prior to the initial adjudication of his claim.  Thus, the Board finds that VA's duty to notify has been satisfied.

Regarding VA's duty to assist, the Veteran's service and private treatment records have been obtained.  The Veteran was also provided with VA examinations and related medical opinions addressing the etiology of his GERD, and the Board finds that the examinations and medical opinions (in their aggregate) are sufficient for VA adjudicatory purposes.  The Veteran was also offered an opportunity to testify at a hearing before the Board, but he declined.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Moreover, in light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Claim

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

The Veteran's service treatment records reflect that he reported experiencing an upset stomach in September 1966, and his symptoms were assessed as gastritis.  Additionally, in June 1967, the Veteran underwent radiological studies of his upper gastrointestinal and gall bladder, based on his report of experiencing intermittent abdominal pain for several months and tenderness in his epigastrium.  The results of these studies were deemed normal, and no abnormalities of the Veteran's gastrointestinal system were noted during the Veteran's April 1970 separation medical examination.  The Veteran also failed to report experiencing any gastrointestinal symptoms in his corresponding medical history report, and he specifically denied experiencing frequent indigestion or any stomach, liver, or intestinal trouble.

The Veteran's post-service treatment records first reflect treatment for a gastrointestinal disorder in April 2003, at which time his private treatment provider noted that the Veteran's acid reflux symptoms were controlled with a prescription antacid.  A November 2003 private treatment record reflects the Veteran's report of experiencing nausea and epigastric abdominal pain, and the Veteran was accordingly scheduled to undergo an endoscopy.  A December 2003 endoscopy report reflects findings of mild reflux esophagitis, a small hiatal hernia, mild antral gastritis, and multiple stomach polyps.  A May 2005 private treatment record reflects an assessment of GERD.

The Veteran's November 2005 VA examination included an assessment of his gastrointestinal disorder.  During the examination, the Veteran reported that he was diagnosed with GERD in 1999.  The examiner noted his review of the Veteran's claims file, including the Veteran's in-service treatment for gastritis in September 1966 and his reported post-service diagnosis of GERD in 1999.  The examiner accordingly opined that based on the lack of the Veteran's treatment for chronic gastrointestinal symptoms for the 30 years since his discharge from service, it was less likely than not likely that the Veteran's currently-diagnosed GERD was related to service.

The Board remanded the Veteran's claim in January 2011 to obtain an addendum medical opinion that included consideration of the Veteran's 1967 in-service treatment for gastrointestinal complaints, including his in-service upper gastrointestinal series.  The Veteran was afforded a new VA gastrointestinal examination in February 2011, during which the Veteran reported the onset of his gastrointestinal symptoms during service, with a continuous progression of his symptoms since his discharge from service.  After conducting a physical examination of the Veteran, the examiner diagnosed the Veteran with GERD but opined that it was less likely than not that the Veteran's currently-diagnosed GERD was related to service.  The examiner noted his review of the Veteran's claims file, including the Veteran's in-service treatment for gastritis in 1966 and epigastric complaints in 1967.  However, the examiner noted that the Veteran's in-service upper GI series failed to reveal any evidence of GERD and that no related abnormalities were noted during the Veteran's separation medical examination nor diagnosed until 1999, per the Veteran's report.  Accordingly, as no evidence of GERD was clinically assessed during service or diagnosed for many years after service, the examiner found that the evidence failed to link the Veteran's GERD to service.

In his submitted statements, the Veteran reports that he experienced the symptoms of his GERD during and since service, but that he self-medicated his symptoms with over-the-counter antacids for many years after service.  In her submitted statement, the Veteran's spouse reports her recollection of the Veteran's history of gastrointestinal symptoms during and since service.  Specifically, the Veteran's spouse reports her recollection of the Veteran's post-service treatment providers advising him to take non-prescription antacids to treat his acid reflux symptoms, with one physician prescribing a medication to treat his symptoms for approximately one year, after which he continued to use non-prescription medications to treat his symptoms until he was diagnosed with GERD and a hiatal hernia.  

After reviewing the evidence of record, the Board finds that the more probative evidence of record does not relate the Veteran's currently-diagnosed GERD to service.   At the outset, the Board acknowledges the Veteran and his spouse's report of the Veteran experiencing symptoms of GERD during and continually since his discharge from service.  Moreover, the Board acknowledges that the Veteran is competent to report the onset and chronology of his symptoms, and his spouse is competent to report her observation of the Veteran's gastrointestinal distress during and since service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  However, the Veteran's denial of experiencing frequent indigestion or stomach trouble on his separation from service undermines the credibility of his current contention that he has experienced these symptoms continually since service.  It undermines the similar assertions of the Veteran's spouse as well.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  Thus, the Board does not find that the Veteran and his spouse to be accurate historians.  Moreover, while the Veteran is competent to report the continuity of his symptomatology (and his wife is competent to report her related observations), neither the Veteran nor his wife are medically qualified to link the Veteran's in-service and post-service symptoms to his currently-diagnosed GERD.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  

In that regard, the medical opinions of record addressing the etiology of the Veteran's GERD found it less likely than not that the disease manifested in or was related to service, citing the lack of any evidence of GERD discovered during the Veteran's in-service upper-GI series.  The Board finds that the 2011 medical opinion is probative, as it was based on a thorough and accurate review of the Veteran's claims file and is supported by a sufficient rationale, namely the absence of any clinical evidence of GERD during service or for many years thereafter.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Accordingly, this medical opinion is afforded more probative weight than the lay evidence provided by the Veteran and his spouse.

Thus, given that the more probative evidence of record fails to relate the Veteran's currently-diagnosed GERD to service, a basis for granting service connection for GERD has not been presented.  Therefore, the Veteran's appeal is denied.  


ORDER

Service connection for GERD is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


